Title: To George Washington from John Fitzgerald, 31 May 1793
From: Fitzgerald, John
To: Washington, George



Sir
Alexandria [Va.] May 31st 1793

I am duly honor’d by the receipt of your Duplicate under Cover of your letter of 24th Inst. since when I have made the most diligent enquiry rispecting the flour & Tobacco, & cannot say any thing more flattering on the Subject than was contain’d in my letter by Saturday’s Post, which I hope you have e’er this received—indeed I have not been actually offer’d more than 31/ & 33/ @ 90 days but I have some hopes that I may get 32/ & 34 if you chuse to accept it.
The rainy weather has prevented my getting some of the Merchants to look at a Hhd or two of your Tobacco as I intended but will effect it as soon as the weather will permit—this may (if not tend to a Sale) serve to determine what I mention’d respecting a Removal of it to Georgetown. with sincere personal attachment I have the honor to be Sir your mo. Obedt Hble Servant

John Fitzgerald

